Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Arguments
Applicant’s arguments with respect to claim(s) 2, 5-10, 22-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7-9, 23-24, 27 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over DaCosta et al (US 2007/0067808 A1) in view of Shoykhet (US 2014/0282741 A1). Hereinafter referred as DaCosta and Shoykhet.
Regarding claims 2, 24 and 32, DaCosta teaches a method comprising: receiving, from a non-tunable device, a request for content (a portable wireless device (PDW) consistent with certain embodiments has a transmitter that transmits a wireless request from the PWD, the request comprising a request for a program identifying information relating to a television program currently being received by a recipient device (page 3 paragraph (0029)). DaCosta further teaches the non-tunable device to send a tuning request to the tunable device (a television device consistent with certain embodiments has a wireless receiver that receives a request from a wireless device, the request comprising a request for a television program currently being played by the television receiver system. A processor retrieves the television program currently being played by the television receiver system. A wireless transmitter transmits the television program currently being received to the wireless device (page 3 paragraph (0031)). DaCosta teaches a request indicates a capability of the non-tunable device (note that different devices may locate different sources for the content. For example, a large screen TV may receive the content via cable HDTV or satellite broadcast. Another device may find the same content on a terrestrial SDTV broadcast, whereas a cell phone or other PWD may find the same content on a DVB-H or SDTV terrestrial broadcast or SDTV satellite or 3G transmission. Note also that during synchronization of pre-recorded content, the content may be transcoded and/or transrated depending on capabilities of the two devices which may also be overridden by user preferences (page 7 paragraph (0072)). DaCosta further teaches determining, based on the capability of the non-tunable device (any suitable portable wireless device (PWD) can be utilized as the mobile device described in the scenarios above. Examples of such devices are cellular telephones, wireless telephones, personal digital assistant (PDA), palm-top computers, and personal information managers, game consoles, etc. to name a few (page 2 paragraph (0023))), a tuner identifier (page 5 paragraph (0046)).
However, DaCosta is silent in teaching causing, based on, the tuner reservation identifier a device to send a tuning request to a tunable device. Shoykhet teaches on (page 3 paragraph (0041)) the tuner management system is configured to resolve the demands for tuner resources. The tuner reservation processor uses the reservation to track current requests for tuner resources and requests for tuner resources for a time period that occurs in the future. The GUI generator may generate an interactive graphical display that provides the requesting subscriber a current state of each of the tuners A, B and N and provides the requesting subscriber or the administrator the opportunity to interact with the tuner reservation processor to resolve any schedule conflicts. Shoykhet further teaches a tuner reservation identifier (page 4 paragraphs (0044)), wherein the tuner reservation identifier identifies a tunable device associated with the content (page 3 paragraph (0042)).
Therefore, it would be reasonable to one of ordinary skill in the art to combine DaCosta’s reference to include the teachings of Shoykhet for providing, to the non-tunable device, the tuner reservation identifier before the effective filing date of the claimed invention. A useful combination is taught by Shoykhet on (page 1 paragraph (0006)) embodiments are directed to systems and methods for resolving conflicts in demands for access to tuners of multi-tuner devices. The conflict resolution capabilities may be made available on a local display or on a computing device via a network to provide remote management of conflicts from a web-based application.

Regarding claims 7 and 27, DaCosta and Shoykhet teach the method of claims 2 and 24. Shoykhet teaches determining the tuner reservation identifier (page 3 paragraph (0041)). DaCosta teaches determining that the tunable device is associated with the tuner reservation identifier (page 4 paragraph (0044)). 
Regarding claim 8, DaCosta and Shoykhet teach the method of claim 2. Shoykhet teaches the tuning request comprises (page 3 paragraph (0041)) the tuner reservation identifier (page 4 paragraph (0044)). 
Regarding claim 9, DaCosta and Shoykhet teach the method of claim 2. Shoykhet teaches the tuning request (page 3 paragraph (0041)) comprises a content identifier of the content (page 3 paragraph (0042)). 
Regarding claim 23, DaCosta and Shoykhet teach the method of claim 2, DaCosta teaches causing the non-tunable device to send a tuning request to the tunable device (page 5 paragraph (0046) and TV system tunes to program and begins play (188) in figure 3).  Shoykhet teaches sending the tuner reservation identifier to the non-tunable device (page 3 paragraph (0041)).

Claim(s) 22 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over DaCosta et al (US 2007/0067808 A1) in view of Shoykhet (US 2014/0282741 A1) in view of Cholas et al (US 2008/0247541 A1). Hereinafter referred as DaCosta, Shoykhet and Cholas.
Regarding claims 22 and 31, DaCosta and Shoykhet teach the method of claims 2 and 24. However, DaCosta and Shoykhet are silent in teaching tunable device is configured to tune to one or more quadrature amplitude modulation (QAM) channels. Cholas teaches on (page 4 paragraph (0033)) the tuning involves selection of a QAM channel from among a plurality of alternative QAM channels. 
Therefore, it would be reasonable to one of ordinary skill in the art to combine DaCosta’s and Shoykhet’s references to include the teachings of Cholas for tunable device is configured to tune to one or more quadrature amplitude modulation (QAM) channels before the effective filing date of the claimed invention. This is a useful combination is found on (page 1 paragraph (0002)) various embodiments relate to cable network content distribution and, more particularly, to methods and apparatus for bridging a cable network to other networks and/or devices, e.g. IP based user devices.

Claims 5, 25 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over DaCosta et al (US 2007/0067808 A1) in view of Shoykhet (US 2014/0282741 A1) in view of Willis et al (US 2012/0212609 A1). Hereinafter referred as DaCosta, Shoykhet and Willis.
Regarding claims 5, 25 and 33 DaCosta and Shoykhet teach the method of claims 2, 24 and 32. DaCosta teaches the request further comprises an identifier of the non-tunable device (page 3 paragraph (0029)). Shoykhet further teaches determining the tuner reservation identifier (page 3 paragraph (0041)). DaCosta also teaches identifying the non-tunable device (page 3 paragraph (0031)).
However, DaCosta and Shoykhet are silent in teaching authenticating the user information. Willis teaches on (page 5 paragraph (0047)) when a user is authenticated, only the video sources and video targets that are associated with that user are displayed in the webpage shown in figure 5.
Therefore, it would be reasonable to one of ordinary skill in the art to combine DaCosta’s and Shoykhet’s references to include the teachings of Willis for authenticating the user information before the effective filing date of the claimed invention. This is a useful combination is found on Willis (page 6 paragraph (0053)) the described system includes a plurality of video sources and video targets, which are linked together through the use of a relay server. The relay server is designed to allow remote access by one or more simultaneous users. 

Claims 6, 26, 28-29 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over DaCosta et al (US 2007/0067808 A1) in view of Shoykhet (US 2014/0282741 A1) in view of Blinnikka (US 2008/0282312 A1). Hereinafter referred as DaCosta, Shoykhet and Blinnikka.
Regarding claims 6, 26 and 34, DaCosta and Shoykhet teach the method of claims 2, 24 and 32. Shoykhet teaches determining a tuner reservation identifier (page 3 paragraph (0041)). However, DaCosta and Shoykhet are silent in teaching determining an availability of the tunable device to satisfy the tuning request associated with the request for content. Blinnikka teaches on (page 2 paragraph (0016)) the servers may be configured to communicate with each recorder device on the network to determine which recorder devices have available, unused tuners. 
Therefore, it would be reasonable to one of ordinary skill in the art to combine DaCosta’s and Shoykhet’s references to include the teachings of Blinnikka for determining an availability of a tunable device to satisfy a tuning request before the effective filing date of the claimed invention. This is a useful combination is found on Blinnikka (page 1 paragraph (0002)) aspects of the present invention relate generally to allocation of tuner and/or recording resources, more particularly to a system and method for allocating resources, including tuner and/or recording resources in a distributed digital video recorder system.

Regarding claim 28, DaCosta, Shoykhet and Blinnikka teach the method of claim 26. Shoykhet teaches the tuning request comprises the tuner reservation identifier (page 3 paragraph (0041)). 
Regarding claim 29, DaCosta, Shoykhet and Blinnikka teach the method of claim 26. Shoykhet teaches the tuning request comprises a content identifier of the content (page 3 paragraph (0041)). 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over DaCosta et al (US 2007/0067808 A1) in view of Shoykhet (US 2014/0282741 A1) in view of Gibbon et al (US 2015/0150031 A1). Hereinafter referred as DaCosta, Shoykhet and Gibbon.
Regarding claim 10, DaCosta and Shoykhet teach the method of claim 2. However, DaCosta and Shoykhet are silent in teaching tuning request causes the tunable device to compare the tuner reservation identifier to another tuner reservation identifier received from the non-tunable device. Gibbon teaches on (page 5 paragraph (0038)) a comparison of a current tuning can be compared to a prior tuning result to determine whether the tuning status corresponds to remaining fixed tuned when there is no change between current and prior tuning results.  
Therefore, it would be reasonable to one of ordinary skill in the art to combine DaCosta’s and Shoykhet’s references to include the teachings of Gibbon for tuning information facilitates a comparison before the effective filing date of the claimed invention. A useful combination is found on Gibbon (page 1 paragraph (0001)) the subject disclosure relates to a method and system for analysis of sensory information to estimate audience reaction.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over DaCosta et al (US 2007/0067808 A1) in view of Shoykhet (US 2014/0282741 A1) in view of Blinnikka (US 2008/0282312 A1) in view of Gibbon et al (US 2015/0150031 A1). Hereinafter referred as DaCosta, Shoykhet, Blinnikka and Gibbon.
Regarding claim 30, DaCosta, Shoykhet and Blinnikka teach the method of claim 26. However, DaCosta, Shoykhet and Blinnikka are silent in teaching tuning request causes the tunable device to compare the tuner reservation identifier to another tuner reservation identifier received from the non-tunable device. Gibbon teaches on (page 5 paragraph (0038)) a comparison of a current tuning can be compared to a prior tuning result to determine whether the tuning status corresponds to remaining fixed tuned when there is no change between current and prior tuning results.  
Therefore, it would be reasonable to one of ordinary skill in the art to combine DaCosta’s, Shoykhet’s and Blinnikka’s references to include the teachings of Gibbon for tuning information facilitates a comparison before the effective filing date of the claimed invention. A useful combination is found on Gibbon (page 1 paragraph (0001)) the subject disclosure relates to a method and system for analysis of sensory information to estimate audience reaction.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN S ANDRAMUNO whose telephone number is (571)270-3004. The examiner can normally be reached Mon - Fri, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANKLIN S ANDRAMUNO/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424